Winkler, J.
The appellant was indicted for the theft
of five certain head of neat cattle, alleged to be the prop*508erty of one Baladez, in the county of Nueces. The in-. dictment is in substantial compliance with what is termed the common-sense indictment act of March 26, 1881, and is deemed sufficient, not only because it is in compliance with the statutes but because the form contains all the essential requisites of an indictment for theft.
Agreeably to the principal State’s witness, he was in charge of and lived at the Calaveras Banche, Nueces county, and the cattle described in the indictment belonged to Jose Maria Baladez, deceased, and the witness has control of the Jose Maria Baladez cattle. He says: “I have control of Jose Maria Baladez’s cattle. I am his son. I have control of the cattle, though they are in my mother’s possession. I am head man that has control of the ranche.”
The law is that where one person owns property, and another person has the possession, charge or control of the same, the ownership may be alleged to be in either. When property belongs to the estate of a deceased person, the ownership may be alleged to be in the executor, administrator, or heirs of such deceased person, or in any one of such heirs. Code Crim. Proc. art. 426. The possession of the son of the deceased father, or the fact that the person alleged to be the owner had control or management of the cattle alleged to have been stolen, would be such allegation of ownership, although the deceased father’s estate or the mother of the witness held the title.
It was in proof that when the cattle were missing from the ranche in question, and search was made without finding them, the principal witness for the State went to Corpus Chrisfci in search of them, and there found five hides in a warehouse'belonging to Doddridge & Davis, and the hides were shown to have been purchased from the defendant. The principal inculpatory fact against the defendant was this find of the hides.
Under this state of the evidence counsel for the defend*509ant requested the court to charge the jury that “thepossession of property recently stolen is a circumstance proper for the consideration of the jury in determining the guilt or innocence of the accused, but did not of itself constitute sufficient evidence to sustain a verdict of guilty.” We are of opinion that the charge announces a correct principle of law, and was applicable to the facts proved on the trial, and that the court erred in refusing to give it in substance to the jury. The proof fails to establish that the cattle .were stolen in Nueces county, and this feature of the case would require a reversal of the judgment. Other errors are complained of, which are either deemed not sufficient to cause a reversal of the judgment, or will be easy of correction in another trial.
Because the venue has not been sufficiently proven, and because the court erred in refusing the charge set out above, the judgment will be reversed and the case remanded for a new trial.

Reversed and remanded.